Citation Nr: 0939895	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-12 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral plantar fasciitis with calcaneal spurs. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 
2006. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, granted service connection with 
noncompensable ratings for right and left foot plantar 
fasciitis with heel spur.  

In June 2009, the RO granted an increased initial rating of 
10 percent for bilateral plantar fasciitis, effective the day 
following retirement from service. 

The Veteran testified before the Board sitting at the RO in 
August 2009.  A transcript of the hearing is associated with 
the claims file. 


FINDINGS OF FACT

1.  Prior to January 24, 2007, the Veteran was pain free with 
the daily use of orthotics.  No foot abnormalities were noted 
on examination, and X-rays showed normal bone and joint 
structures with a tiny spur in the dorsal and plantar aspect 
of the right calcis.  
 
2.  Starting on January 24, 2007, the Veteran bilateral 
plantar fasciitis is manifested by abnormal weight bearing 
and callosities, abnormal gait, subcutaneous swelling on 
ultrasound imaging, minor pronation, and the need for more 
aggressive treatment with injections and foot strapping.  


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating in excess of 
10 percent for plantar fasciitis prior to January 24, 2007 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic code 5276 (2009). 

2.  The criteria for an increased staged rating of 30 
percent, but not greater, for plantar fasciitis with 
calcaneal spurs, effective January 24, 2007, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic code 5276 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) further held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served in the U.S Air Force with duties as a 
command pilot.  He retired after thirty years of active 
service at the rank of Colonel.  He contends that his 
bilateral plantar fasciitis with calcaneal spurs is more 
severe that is contemplated by the current initial rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since 
the Veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 
21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

When an unlisted condition is encountered, it is permissible 
to rate the disability under a closely related diagnostic 
code in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  However, evaluation of the 
same disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  38 C.F.R. § 4.14; see also Fanning v. 
Brown,
4 Vet. App. 225 (1993).  The critical element is whether the 
symptomatology for any one of multiple conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994). 

The regulations do not contain a diagnostic code for plantar 
fasciitis.  The Veteran's bilateral foot disability is 
currently rated by analogy using Diagnostic Code 5276 for 
acquired flatfoot.  The Board notes that as there is no 
evidence of weak foot, claw foot, hallux valgus, hallux 
rigidis, hammer toe, malunion of bones, or foot injury, the 
diagnostic criteria applicable to those disabilities do not 
apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5277 to 5284 
(2009).  The Board concludes that the criteria for acquired 
flatfoot best address the affected anatomical location and 
the specific symptoms experienced by the Veteran.  

Bilateral acquired flatfoot warrants a noncompensable rating 
for mild symptoms relieved by built-up shoe or arch supports.  
A 10 percent rating is warranted for moderate bilateral or 
unilateral symptoms with weight bearing line over or medial 
to the great toe, inward bowing of the tendo achillis, and 
pain on manipulation and use of the feet.  A 30 percent 
rating if the bilateral disorder is severe with objective 
evidence of marked deformity (pronation, abduction, et 
cetera), pain on manipulation and use accentuated, 
indications of swelling on use, and characteristic 
callosities.  A maximum 50 percent rating is warranted if the 
disorder is pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Service treatment records showed that the Veteran was 
diagnosed with bilateral plantar fasciitis in the 1990s.  The 
Veteran received cortisone injections that were not 
successful.  He was issued orthotic inserts that provided 
some relief.  

The Veteran underwent a pre-retirement VA general medical 
examination in March 2006.  The examining physician noted the 
history of foot treatment and the Veteran's reports of being 
pain free as long as he wore the orthotics every day.  At the 
time of his examination, the Veteran was not experiencing 
pain, and the physician noted no foot abnormalities.  X-rays 
showed normal bone and joint structures and a tiny spur in 
the dorsal and plantar aspect of the right calcis.  The 
physician diagnosed bilateral plantar fasciitis, quiescent 
with current treatment.  

In December 2006, a private primary care physician noted the 
Veteran's history of intermittent plantar fasciitis but made 
no clinical observations or additional diagnoses.  However, 
the Veteran was referred to a private podiatrist for 
evaluation of the disorder.  

In January 2007, the podiatrist noted the Veteran's reports 
of plantar foot pain on rising in the morning and increasing 
during the day with walking.  The Veteran reported the use of 
soaks and shoes with an arch without much relief.  On 
examination, the podiatrist noted no vascular or neurological 
deficits.  The podiatrist noted pain on palpation of the 
medial aspect of the heel, greater on the left than right, 
with shooting pain to the medial aspect of the ankle and 
plantar medial aspect of the foot.  There was no deformation, 
swelling, warmth, or erythema of the heel.  The podiatrist 
did not comment on weight bearing or gait.  However, 
ultrasound imaging showed fusiform (spindle-shaped) swelling 
at the insertion of the plantar fascia.  The podiatrist 
attributed the major cause of the discomfort to instability 
of the subtalar joint and recommended corticosteroid 
injections, stretching exercises, and strapping of the foot 
to stabilize the joint.    

In a February 2007 follow-up examination, the podiatrist 
noted that the Veteran continued to experience pain of the 
left foot.  The podiatrist also noted talipes equinus of the 
Achilles tendon and ankle joint dorsiflexion that caused 
adduction and plantar flexion of the subtalar joint resulting 
in an abnormal gait.  The podiatrist noted a calcaneal spur 
on examination, and ultrasound imaging continued to show 
fusiform swelling.  However, there was "not a great deal" 
of externally observable swelling, and no deformity, warmth, 
or erythema.  The Veteran underwent a course of injections.  
Another follow-up examination in March 2007 showed the same 
symptoms, observations, and diagnoses with an additional 
recommendation for extracorporeal shockwave therapy.   

VA outpatient clinicians in February 2007 and January 2009 
noted that the Veteran continued to experience plantar 
fasciitis with some relief with the use of orthotics.  In 
June 2009, a clinician noted moderate callus formation over 
the right and left large toe and bilateral heel calluses with 
tenderness over the plantar fascia.

In August 2009, the Veteran was examined by a VA fee-service 
podiatrist.  The examination report was dated in July 2009 
and signed in August 2009, but the Veteran reported at his 
hearing that he was examined only once in August 2009.  The 
podiatrist noted that neither the claims file nor the 
Veteran's VA medical records were available for review.  The 
podiatrist noted the Veteran's report of plantar heel pain 
and stiffness while standing and walking.  The Veteran 
reported that he could stand for greater than one but less 
than three hours and walk one to three miles.  The Veteran 
reported using medication for pain and custom orthotics with 
partial or fair results.  On examination, the podiatrist 
noted tenderness to palpation of the bilateral plantar heels 
and three degrees mild pronation but no abduction.  There was 
no additional pain on motion and no swelling, instability, or 
weakness.  The podiatrist noted callosities indicative of 
abnormal weight bearing.  However, the Veteran displayed a 
normal stride length and cadence with no antalgic gait.  The 
podiatrist noted that the disorder prevented participation in 
sports, severely limited exercise, but imposed only a mild 
limitation of other forms of recreation and no limitation of 
any other daily activities.  The Veteran did not report that 
he was employed nor did the podiatrist comment on any 
limitations in employment activities.  

In an August 2009 Board hearing, the Veteran stated that he 
experienced bilateral foot pain especially in the morning and 
later in the day if he stood or walked for an extended time.  
The Veteran stated that he worked as a substitute school 
teacher for eight hours per day, one or two days per week, 
and that he continued to use custom orthotics and performed 
stretching exercises that helped him get through the day.  He 
stated that he was able to bear his full weight on his feet 
but walked with an abnormal gait and experienced abnormal 
shoe wear.  He reported swelling of his heel, especially on 
the right, calluses on the inside of the large toes and 
outside of the heels, and pain on palpation of the arch and 
heel.  

The Board concludes that prior to January 24, 2007, the date 
of the first examination by a private podiatrist, a rating in 
excess of 10 percent for bilateral plantar fasciitis with 
calcaneal spurs is not warranted.  Service treatment records 
and the pre-retirement VA examination showed that the Veteran 
experienced foot pain but was able to obtain relief and 
perform his military duties with the use of custom orthotics.  
A higher rating was not warranted because there was no 
credible evidence in the record of abnormal gait, swelling, 
callosities, marked deformities, or other indications of more 
than moderate symptoms.  

The Board further concludes that effective January 24, 2007 a 
staged rating of 30 percent is warranted because the 
podiatrist noted some, but not all, of the symptoms 
appropriate for the higher rating.  The podiatrist noted 
abnormal weight bearing and callosities, abnormal gait, 
subcutaneous swelling on ultrasound imaging, minor pronation, 
and the need for more aggressive treatment with injections 
and foot strapping.  However, the Board also notes that the 
degree of pronation was mild, and there have been no 
observations by any clinicians of externally observable 
swelling or vascular or neurological deficits.  The most 
recent examination by the VA fee-service podiatrist, who was 
not able to review the earlier examination reports, noted 
mild pronation and callosities representative of abnormal 
weight bearing but no abnormal gait.  The Veteran reported 
that he is able to work a full day as a school teacher, 
standing for up to three hours and walking up to three miles.  
Nevertheless, as there are some symptoms associated with the 
higher rating, and resolving all doubt in favor of the 
Veteran, the Board grants an increased staged rating of 30 
percent, effective January 24, 2007, the date of the evidence 
that first established symptoms associated with the higher 
rating.  

A rating in excess of 30 percent is not warranted at any time 
during the period covered by this appeal because the 
Veteran's symptoms are not pronounced with extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation with 
no improvement by orthopedic shoes or appliances.  The Board 
considered whether a higher rating is warranted for 
additional functional loss on use or during flare-ups.  The 
Board notes that the Veteran is restricted in participation 
in sports and strenuous exercise.  However the Board 
concludes that a 30 percent rating adequately contemplates 
the current level of disability because the Veteran is able 
to work part time in a position that involves standing for 
extended periods of time.  He is able to operate a motor 
vehicle and is not restricted in any other activities of 
daily living.  Furthermore, a separate rating for each foot 
is not warranted because the applicable diagnostic code 
explicitly provides ratings for both unilateral and bilateral 
disabilities. 

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1) (2009).  The Veteran has not presented 
any evidence that his particular service-connected bilateral 
foot disorder results in a unique disability that is not 
addressed by the rating criteria.  Specifically, there is no 
evidence of frequent hospitalization or marked interference 
with employment that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

An increased initial rating in excess of 10 percent prior to 
January 24, 2007 for plantar fasciitis with calcaneal spurs 
is denied. 

An increased staged rating of 30 percent, but not greater, 
effective January 24, 2007 for plantar fasciitis with 
calcaneal spurs is granted, subject to the legal criteria 
governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


